ACCEPTED
                                                                                    03-15-00314-CV
                                                                                            7757032
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                              11/10/2015 9:36:43 AM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK
                               No. 03-15-00314-CV

                             IN THE                    FILED IN
                                                3rd COURT OF APPEALS
        COURT OF APPEALS FOR THE THIRD DISTRICT OF TEXAS
                                                     AUSTIN, TEXAS
                           AT AUSTIN            11/10/2015 9:36:43 AM
                                                             JEFFREY D. KYLE
      CALIFORNIA INSURANCE GUARANTEE                  ASSOCIATION,Clerk
  OKLAHOMA PROPERTY AND CASUALTY INSURANCE GUARANTY
 ASSOCIATION, AND TEXAS PROPERTY AND CASUALTY INSURANCE
                  GUARANTY ASSOCIATION,
                                      Appellants,
                            v.

                 HILL BROTHERS TRANSPORTATION, INC.,
                                           Appellee.

      Appeal from the 201st Judicial District Court, Travis County, Texas
               The Honorable Lora Livingston, Judge Presiding
 ________________________________________________________________

     APPEARANCE AND DESIGNATION OF NEW LEAD COUNSEL

      NOW COMES Hill Brothers Transportation, Inc., Appellee in the above-

entitled and numbered appeal, and files this Appearance and Designation of New

Lead Counsel pursuant to Texas Rule of Appellate Procedure 6.1, and in support

thereof shows the Court the following:

      Patrick J. Pearsall is no longer with the firm of Duggins Wren Mann &

Romero, LLP. Marnie A. McCormick hereby appears as new lead counsel on

behalf of Hill Brothers Transportation, Inc., in the above-entitled and numbered

appeal. In compliance with Texas Rule of Appellate Procedure 6.1(c), Appellee

offers the following contact information:
                         Mamie A. McCormick
                         State Bar No. 00794264
                         Duggins Wren Mann & Romero, LLP
                         P. 0. Box 1149
                         Austin, Texas 78767-1149
                         Tel: 512-744-9300
                         Fax: 512-744-9399


                         Respectfully submitted,

                         DUGGINS WREN MANN & ROMERO, LLP


                         By:     Isl Marnie A. McCormick
                               Mamie A. McCormick
                               State Bar No. 00794264
                               mmccormick@dwmrlw.com
                               Adrian R. Ciechanowicz
                               State Bar No. 24045659
                               aciechanowicz@dwmrlaw.com
                               P. 0. Box 1149
                               Austin, Texas 78767-1149
                               (512) 744-9300
                               (512) 744-9399 fax

                         ATTORNEYS FOR APPELLEE
                         HILL BROTHERS TRANSPORTATION,
                         INC.

APPROVED:


    ~~
Patrick J. Pearsall
State Bar No. 24047492



                                   2
                         CERTIFICATE OF SERVICE

       As required by Texas Rule of Appellate Procedure 9.5, I certify that on the
10th day of November, 2015, the foregoing document was electronically filed with
the Clerk of the Court using the electronic case filing system of the Court, and that
a true and correct copy was served on the following lead counsel for all parties
listed below via electronic service:

      Dan Price
      STONE LOUGHLIN & SWANSON, LLP
      P. O. Box 30111
      Austin, Texas 78755
      dprice@slsaustin.com
      Counsel for Appellants


                                         /s/ Marnie A. McCormick
                                        Marnie A. McCormick




                                         3